DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 10/22/21.  Claims 1, 9, 12, 15, and 17 are amended.  Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2017/0065888 A1 to Cheng (hereinafter “Cheng”) in view of US Publication No. 2020/0211601 A1 to Shanmuga Vadivel et al. (hereinafter “Vadivel”).

Concerning claim 1, Cheng discloses a computer-implemented method, comprising: receiving gameplay video for a player, the gameplay video including gameplay for two or more games (paragraphs [0031], [0032], [0051] – gameplay video for a plurality of games is received); 
providing the gameplay video as input to one or more neural networks trained to infer events that occurred during the gameplay, the neural networks being implemented using one or more computer systems (paragraphs [0035]-[0040] – events are inferred from the video); 
receiving, from the one or more neural networks, textual descriptions of the events, the textual descriptions for the events of the two or more games determined using an event dictionary (paragraphs [0035]-[0040], [0078], [0079] – text descriptions of the events are determined); 
determining, using one or more processors of the one or more computing systems and the one or more word hierarchies in the event dictionary, similar events determined for the two or more games (paragraphs [0039]-[0044], [0068]-[0076], [0079] – word hierarchies are determined for the events); and 
providing performance data for the player determined, based at least in part, upon data for the similar events (pargraphs [0077] – [0079] – performance data is determined based on the events).
Cheng lacks specifically disclosing, however, Vadivel discloses wherein the event dictionary includes one or more word hierarchies comprising related words and definitions at different levels of the word hierarchies, based at least in part upon textual 

Concerning claims 3 and 20, Cheng discloses further comprising: determining the textual descriptions for the events using at least one dictionary extension containing a plurality of game-specific words, the game-specific words depending from parent words of the word hierarchies of the event dictionary (paragraphs [0013], [0039], [0043]-[0045], [0055], [0068], [0076]-[0079] – the events are described with textual descriptions relating to game specific words and word hierarchies).

Concerning claim 4, Cheng discloses further comprising: generating a video output comprising a sequence of video segments of the gameplay video corresponding to one or more of the events, the textual descriptions being provided for display along with the respective events (paragraphs [0045]-[0049], [0068], [0071], [0075], [0079]-[0081] – events have textual descriptions which are displayed, video is output comprising a sequence of segments).



Concerning claim 6, Cheng discloses further comprising: enabling a user to use the textual descriptions to search for video segments in the video output that are related to a specific event or type of event (paragraphs [0035]-[0040], [0078], [0079] – text descriptions of the events are determined).

Concerning claim 7, Cheng discloses further comprising: determining, using the textual descriptions, similar performance data for other players of the two or more games; performing a comparison of the performance data for the player against the similar performance data for the other players; and providing recommendations for improving a performance of the player based at least in part upon the comparison (paragraphs [0039]-[0044], [0068]-[0079]– comparison of performance data is generated and recommendations are provided).

Concerning claim 8, Cheng discloses, wherein the event dictionary includes statements comprised of one or more words, actions, or properties (paragraphs [0035]-[0040], [0078], [0079] – text descriptions of the events are determined).


receiving gameplay video for one or more players of one or more games (paragraphs [0031], [0032], [0051] – gameplay video for a plurality of games is received); 
analyzing the gameplay video using one or more computing systems to determine a plurality of events that occur during gameplay (paragraphs [0013], [0039], [0043]-[0045], [0055], [0068], [0076]-[0079] – the events are described with textual descriptions relating to game specific words and word hierarchies); 
generating, using one or more processors of the one or more computing systems, textual descriptions for the events using text from an event dictionary generated for the games (paragraphs [0035]-[0040], [0078], [0079] – text descriptions of the events are determined); and 
storing, on one or more storage mediums, sequences of the gameplay video corresponding to the determined events, the sequences being associated with the respective textual descriptions for the determined events (paragraphs [0013], [0039], [0043]-[0045], [0055], [0068], [0076]-[0079] – the events are stored sequentially and are associated with the textual descriptions).  Cheng lacks specifically disclosing, however, Vadivel discloses wherein the event dictionary includes one or more word hierarchies comprising related words and definitions at different levels of the word hierarchies (Fig. 2, paragraphs [0046]-[0057] – events may be organized in a hierarchical order comprising related words at different levels).  It would have been obvious to one of ordinary skill in the art before the effective filing date 

Concerning claims 10 and 19, Cheng discloses further comprising: enabling the sequences of the gameplay video corresponding to a specific type of event to be located using the textual descriptions (paragraphs [0013], [0039], [0043]-[0045], [0055], [0068], [0076]-[0079] – the events are stored sequentially and are associated with the textual descriptions).

Concerning claims 11 and 16, Cheng discloses wherein the event dictionary defines statements comprised of words from a set of hierarchical word trees, the words comprising actions, objects, or properties (paragraphs [0035]-[0040], [0078], [0079] – text descriptions of the events are determined).

Concerning claims 12 and 17, Cheng discloses wherein the words of the hierarchical word trees are capable of being used to identify similar events detected for different games, wherein the words used to define the similar events depend from at least one similar parent word in the hierarchical word trees (paragraphs [0039]-[0044], [0068]-[0076], [0079] – word hierarchies are determined for the events).  Cheng lacks specifically disclosing, however, Vadivel discloses based at least in part upon textual descriptions of the similar events including one or more related words in the event dictionary (Fig. 2, paragraphs [0046]-[0057] – events may be organized in a hierarchical order comprising related words at different levels).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hierarchical order as shown by Vadivel in the system of Cheng in order to provide a better organizational scheme resulting in a more accurate gaming experience.



Concerning claims 14 and 18, Cheng discloses further comprising: calculating performance data for the one or more players using the stored sequences and the respective textual descriptions (pargraphs [0077] – [0079] – performance data is calculated based on the events).

Concerning claim 15, see the rejection of claim 9.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng, Vadivel, and further in view of US Publication No. 2017/0228600 A1 to Syed et al. (hereinafter “Syed”).
Concerning claim 2, Cheng/Vadivel lack specifically disclosing, however, Syed discloses further comprising: calculating statistics for the similar events to be included in the performance data, the statistics enabled to be compared against corresponding statistics for other players using the textual descriptions of the respective events (paragraphs [0071]-[0073] – statistics for the similar events are calculated).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the statistic calculation as disclosed by Syed in the 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot based on the new grounds of rejection.

Conclusion
Additional pertinent references may be found in the PTO 892.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715